Case 9:19-cv-80825-DMM Document 54 Entered on FLSD Docket 12/11/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                  CASE NO: 9:19-cv-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

         Plaintiffs

  vs.

  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  ___________________________________________/

          MOTION TO APPEAR TELEPHONICALLY AND NOTICE OF FILING

         COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and though

  the undersigned counsel, respectfully requests to appear by telephone or to be excused from the

  hearing on December 12, 2019 on the Motion to Compel Non-Party. The Plaintiff has no objection

  to the relief ins such motion, and because the non-party is represented, such non-party’s interests

  will be protected. In addition, the undersigned provides the court the attached emails which were

  all the discussions between the undersigned and counsel for the Defendant relating to the motion

  hearing to demonstrate that there was no basis whatsoever for impugning the undersigned’s

  character.

         Respectfully submitted this 11th day of December, 2019.


                                        By: s/_Matthew W. Dietz ____
                                        Matthew W. Dietz, Esq.
                                        Florida Bar No. 84905
Case 9:19-cv-80825-DMM Document 54 Entered on FLSD Docket 12/11/2019 Page 2 of 2
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 2 of 2

                                   CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on December 11, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record in the herewith service list, or in some other authorized manner

  for those counsel or parties who are not authorized to receive notices electronically.


                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Tel: (305) 669-2822
                                        Fax: (305) 442-4181
                                        Email: Mdietz@justDIGit.org
                                                aa@justdigit.org


                                        By: s/ Matthew W. Dietz
                                        MATTHEW W. DIETZ, ESQ.
                                        Florida Bar No.: 0084905




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
